Citation Nr: 1741523	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to March 1970.  The Veteran died in March 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction of this matter, however, remains with the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The record reflects that during the Veteran's life, service connection was in effect for post-operative left knee with osteoarthritic changes, instability, limitation of extension, and scar.  

According to the official death certificate, the Veteran died in March 2010, while inpatient at Florida Hospital Orlando, due to metabolic acidosis respiratory arrest, due to or as a consequence of ARDS (acute respiratory distress syndrome), due to or as a consequence of sepsis, due to or as a consequence of cellulitis, rheumatoid arthritis.  Other significant conditions contributing to death, but not resulting in the underlying cause, included rheumatoid arthritis, pulmonary fibrosis, diabetes mellitus, and coronary artery disease.  

In a statement dated in February 2011, the appellant stated the Veteran was diagnosed with left knee arthritis in 1980, and that as the arthritis progressed, he required stronger medication (Enbrel).  She contended that the Enbrel reduced the Veteran's immune system, that the arthritis spread to his lungs in 2002 causing him to develop rheumatoid lungs, that he was prescribed more medication for the lungs, and that as the lungs became weaker they became more prone to infection.  She reported that in February 2010, the Veteran became "sick with his lungs" and passed away in March 2010.  She stated that the basis for the claim was that the Veteran's illnesses were related to the original source of the arthritis - the service-connected left knee.  She requested that all of the Veteran's doctor and hospital records be considered, as well as the information she attached regarding the side effects of Enbrel.  

In a VA 21-4142 (Authorization for Release of Information), submitted by the appellant in February 2011, she listed information regarding several sources of treatment for the Veteran for his heart, lungs, and arthritis, including the Florida Hospital in Orlando where the Veteran was inpatient at the time of death.  The Board finds that no attempt was made to obtain these records, to specifically include the terminal hospital records for the Veteran.  The potential relevance of these records cannot be ignored.  VA has a duty to assist the appellant in substantiating her claim, and this duty includes attempting to help procure pertinent records.  38 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. § 3.159 (c),(e) (2016).  Thus, on remand, an attempt to obtain any such records should be made.

With regard to further development in this matter, a review of the record confirms the Veteran was treated with Enbrel during his lifetime, but the record also reflects that this was prescribed for treating his rheumatoid arthritis, rather than his left knee osteoarthritis.  In that regard, in December 2005, the Veteran filed a claim for service connection for rheumatoid arthritis as secondary to his service-connected left knee disability.  This issue was dismissed by a Board decision dated in June 2010, due to the death of the Veteran.  However, in the course of developing that claim, VA treatment records were obtained which showed that in December 1999, the Veteran went for a rheumatology consultation.  The Veteran was currently seeing a private rheumatologist who had the Veteran on Enbrel and other medications.  The Veteran reported that he had been given a diagnosis of rheumatoid arthritis about one year earlier.  After a physical examination, it was the VA physician's impression that although the Veteran gave a history of rheumatoid arthritis, there was no evidence of any active disease.  It was further explained to the Veteran that Enbrel was not available for prescription at the Bay Pines VA Medical Center (VAMC).  

In October 2001, the Veteran was seen for a rheumatology follow-up consultation.  He reported injuring his left knee in service and noted that he started to have generalized arthritis about 10 to 15 years ago; the impression was rheumatoid arthritis, and it was noted that the Veteran had been on Enbrel for about two years as well.  In August 2002, it was noted that he had been diagnosed as having rheumatoid lung disease.  
	
In May 2006, the RO obtained a VA examination in which it was noted that the Veteran was diagnosed with rheumatoid arthritis in 1998, and had been diagnosed with rheumatoid lung disease 4 to 5 years earlier based on an x-ray finding of pulmonary fibrosis.  The impressions included degenerative joint disease, left knee; rheumatoid arthritis, and pulmonary fibrosis.  The VA examiner opined that the Veteran's rheumatoid arthritis and rheumatoid-arthritis-related lung disease of pulmonary fibrosis were not secondary to his degenerative joint disease of the left knee, and noted that the etiology of rheumatoid arthritis was unknown.  

A VA record dated in November 2007 show that the Veteran took Enbrel for rheumatoid arthritis.  

Based on the foregoing, a supplemental VA medical opinion, to determine whether a disability incurred in or aggravated by active service was a contributory cause of the Veteran's death, is not necessary at this time.  38 C.F.R. §§ 3.159(c), 3.312; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, after attempting to obtain the records cited by the appellant, any additional development deemed necessary by the record (to include obtaining a new VA medical opinion, if warranted), should be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the 21-4142 submitted by the appellant in February 2011, and with any assistance needed from her obtain any pertinent records, that are not already of record, to specifically include records from the Veteran's terminal hospitalization at Florida Hospital in Orlando.  Any records obtained should be associated with the claims folder.  A negative reply should be requested.

2. After completion of the above development, review the file.  Undertake any additional development deemed necessary by the record (to include obtaining a VA medical opinion, if warranted).  Thereafter, the issue on appeal should be readjudicated, and if any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

